Title: To George Washington from James Boyer, 20 December 1781
From: Boyer, James
To: Washington, George


                        
                            Philada Decr 20 1781
                        
                        I do myself the honour of transmitting to your Excellency, a general Return of the Ordnance & Military
                            Stores on hand at the Posts of Philadelphia, Lancaster Carlisle, & Springfield, at the several periods mentioned
                            therein; the want of Returns from the other posts within the jurisdiction of this Department, has put it out of my power
                            to make the information more general—I have the honour to be with the greatest respect Your Excellencies Most Obedt hble
                            Servt
                        
                            James Boyer
                            In behalf of the
                            Comy Genl M. Stores

                        
                    